Title: To Alexander Hamilton from Jeremiah Olney, 17 September 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Custom-House,Providence 17th Septemr. 1791.
Sir.
I have received your Letter of the 7th Instant, relative to the Brigantine Trinidada; and agreeable to your request I enclose a copy of the Surveyor’s Certificate of her Measurement and Description, together with the Register granted under this State. By an additional Certificate upon the former, you will perceive that the disagreement between the Vessel, and the Register granted by me, in the two particulars you mention, was occasioned by an error in Judgement, and a mistake in the Surveyor. And in the latter, it is said she was built at Philadelphia in the Year 1786: this Register not being produced when she was registered in my Office (it having been found, since the receipt of your Letter, among the Papers of the late State Collector) Mr. Brown has doubtless forgot when and where she was built; but Capt. Joseph Cooke of this Place, who purchased her for Messrs. Brown & Francis at Trinidada, says, that in the Certificate of registry he had with her, which cannot now be found, it was declared that she was built at, either Chester in Pennsylvania, or Wilmington in Delaware, but which of them he does not recollect. Mr. Francis being absent, it is not in my power to account for the disagreement between the enclosed Register and the Information of Capt. Cooke, the truth of which I have no reason to doubt. The Certificate of Registry granted by me, I transmitted on the Sixth Instant.
Mr. Coxe’s Letter, acknowledging the receipt of a Draft for 1490 Dollars, paid by me, I have received.
I have the Honor to be &c.
Jereh. Olney Collr. Alex. Hamilton Esqr.Secy. of the Treasury.
